 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Collette Stark,                                     Case No.: 18-cv-2570-AJB-KSC
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR ENTRY OF
     Project Eco, a California Corporation;              DEFAULT AGAINST SIMON
14
     Simon Poonka, an individual; Poonka                 POONKA (Doc. No. 13); and
15   Enterprises, Inc., a California Corporation;
     Eco Home Solutions, a California                    ORDERING DEFENDANT
16
     Corporation,                                        CORPORATIONS TO SHOW
17                                                       CAUSE AS TO THE REMAINING
                                     Defendants.         MOTIONS (Doc. Nos. 11, 12, 14)
18
19         Stark moved for entry of default against each of the four defendants. (Doc. Nos. 11,
20   12, 13, 14.) Summonses of each defendant were returned as executed between November
21   9, 2018, and November 13, 2018. (Doc. Nos. 3, 4, 5, 6, 7, 8.) Under Federal Rule of Civil
22   Procedure 12(a)(1), a party has 21 days to answer after being served. Here, Defendant
23   Simon Poonka answered on behalf of all four defendants pro se on November 30, 2018.
24   (Doc. Nos. 15, 16.)
25         Although Poonka’s answer is valid as to himself, he cannot appear on behalf of a
26   corporation unless he is an attorney—even if he is an officer or director of the corporation.
27   CivLR 83.3(b) (“Only a member of the bar of this court may enter appearances for a party,
28   sign stipulations or receive payment or enter satisfaction of judgment, decree or order.”);
                                                     1

                                                                                 18-cv-2570-AJB-KSC
 1   Thalassinos v. Adair, et al., 13-cv-0187-WS-N, (S.D. Ala. May 9, 2013) (“under clearly
 2   established law, a corporation or other artificial entity cannot appear in federal court unless
 3   it is represented by counsel.”). Thus, the answer as to the corporate defendants is deficient
 4   and untimely. Accordingly, the Court ORDERS TO SHOW CAUSE as to why the
 5   motions for entry of default against Project Eco, (Doc. No. 11), Eco Home Solutions, Inc.,
 6   (Doc. No. 12), and Poonka Enterprises, (Doc. No. 14), should not be granted.
 7         That hearing is set for January 10, 2019, at 2:00 p.m.
 8          IT IS SO ORDERED.
 9   Dated: December 14, 2018
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2

                                                                                   18-cv-2570-AJB-KSC
